Rose, J.
In a proceeding to wind up the affairs of the Farmers State Bank, an insolvent banking corporation, Runquist & Thésing, partners, intervened and presented a petition for the allowance of $1,000 as a preferred claim payable in full out of the general mass of assets in the control of the receiver. The answer to the petition of interveners was a general denial. A trial of the issues resulted in a judgment granting intervener the relief prayed. The receiver appealed to the supreme court.
The decision is controlled by the opinion in State v. Farmers State Bank, ante, p. 532.
Affirmed.
Paine, J., concurs in the result.